                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Robert E. Blackburn

Civil Action No. 18-cv-01003-REB-STV

MARK PALMER,

        Plaintiff,

v.

THE CITY & COUNTY OF DENVER, et al.,

        Defendants.


                                               ORDER

Blackburn, J.

        The matter before me is Plaintiff [sic] Demand for Jury Trial on All Issues

[#150],1 filed April 22, 2019, which I construe as a motion for reconsideration under Fed.

R. Civ. P. 59(e).2 I deny the motion.

        Because plaintiff is proceeding pro se, I have construed his pleadings and papers

more liberally and held them to a less stringent standard than formal pleadings drafted

by lawyers. See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167

L.Ed.2d 1081 (2007); Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007); Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519,

520-21, 92 S.Ct. 594, 595-96, 30 L.Ed.2d 652 (1972)). Nevertheless, the bases for



        1
           “[#150]” is an example of the convention I use to identify the docket number assigned to a
specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
convention throughout this order.
        2
          Consideration under Rule 59(e) is appropriate because this motion was filed within 28 days of
the date of the Final Judgment [#149], filed April 10, 2019.
granting reconsideration under Rule 59(e) are limited to situations involving “(1) an

intervening change in the controlling law, (2) new evidence previously unavailable, [or]

(3) the need to correct clear error or prevent manifest injustice.” Servants of the

Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (citations omitted). “Thus, a

motion for reconsideration is appropriate where the court has misapprehended the

facts, a party’s position, or the controlling law.” Id.

       None of these circumstances pertains here. Instead, Mr. Palmer simply

rehashes a number of familiar arguments this court has considered and rejected already

in this case. See id. (Reconsideration not warranted “to revisit issues already

addressed or advance arguments that could have been raised in prior briefing).” Those

arguments are no more compelling for the repetition than they were on initial

examination. Thus, the motion will be denied.

       THEREFORE, IT IS ORDERED that Plaintiff [sic] Demand for Jury Trial on All

Issues [#150], filed April 22, 2019, construed as a motion for reconsideration, is denied.



       Dated April 24, 2019, at Denver, Colorado.

                                                   BY THE COURT:




                                               2
